In a negligence action to recover damages for personal injury sustained by plaintiff as the result of a fall on defendants’ premises, plaintiff appeals: (1) from a judgment of the Supreme Court, Kings County, entered April 12, 1962 after trial upon a jury’s verdict, which awarded to plaintiff $500; and (2) from an order of said court denying her motion, made during trial, to set aside the verdict- on the ground that the amount thereof was inadequate (Civ. Prac. Act, § 549). Judgment reversed on the law, and a new trial granted, with costs to plaintiff to abide the event, unless, within 30 days after entry of the order hereon, defendants shall stipulate to increase to $1,750 the amount of the verdict in plaintiff’s favor, in which event the judgment, as so increased, is affirmed, without costs. In our opinion, under all the circumstances, the jury’s award was *667inadequate as a matter of law. Appeal from order dismissed as academic. In any event, no such order appears in the record; and no appeal lies from mere rulings or denials of the court made during trial. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.